Citation Nr: 1829261	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-39 052	)	DATE
	)
	)

On appeal from the
Buffalo Education Center of the Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the appellant's delimiting date beyond July 19, 2014, for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1975.  The appellant is the Veteran's daughter.



This appeal comes before the Board of Veterans' Appeal (Board) from May 2014 decision of the Buffalo Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction of the claims file is currently at the RO is Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant was born on December [REDACTED], 2012.

2.  The appellant's eligibility for Chapter 35 education benefits was established based upon the Veteran having a permanent total service-connected disability as of July 19, 2006, and a delimiting date of July 19, 2014 was assigned for termination of DEA benefits.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond July 19, 2014, for the appellant's DEA benefits under the provisions of 38 U.S.C., Chapter 35 have not been met. 38 U.S.C. §§ 3500, 3501, 3511, 3512 (2012); 38 C.F.R. §§ 21.3021, 21.3040(d), 21.3041, 21.3043 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial point, the Board notes that because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board observes that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2017).  In pertinent part, the appellant has been provided sufficient opportunity to present evidence and argument in support of this claim, 

and she has in fact done so, including her lay statements; medical evidence; her notice of disagreement (NOD), and her October 2014 substantive appeal.

The appellant is seeking to extend her DEA benefits under Chapter 35, Title 38, United States Code beyond the delimiting date of July 19, 2014.

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807 (2012).

The basic beginning date of an eligible child's period of eligibility for Chapter 35 education assistance is her or his 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstances, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C. § 3512(a) (2012); 38 C.F.R. § 21.3040(a), (b), (c) (2017).  The Board acknowledges that in certain situations, the delimiting date may be modified or extended beyond a claimant's 26th birthday, but generally not past his or her 31st birthday, which the appellant attained in December [REDACTED], 2012.  38 U.S.C. § 3512 (2012); 38 C.F.R. §§ 21.3040, 21.3041 (2017).

Basic eligibility for Chapter 35 benefits requires that the claimant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c) (2017).

Review of the evidence of record reveal that the appellant's father, the Veteran, was found to be permanently and totally disabled on July 19, 2006.  The evidence of record also shows that the appellant was born on December [REDACTED], 1981.  Therefore the 


appellant was first eligible for DEA benefits when she was 25, approximately 5 months shy of her 26th birthday. 

VA awarded the appellant DEA benefits beginning July 20, 2007.  At this time, the appellant was informed that she had until July 19, 2014 to use her 8 years of eligible DEA benefits.  Review of the record of evidence reveals that the appellant submitted several statements in which she requested an extension of her DEA benefits beyond the delimiting date because she had metastatic thyroid cancer.  The appellant's private physician confirmed this diagnosis.  See Dr. A.'s medical opinion letter received in May 2014.  

The Veteran submitted another statement in May 2014.  Here, she indicated that she had been unable to attend school from August 8, 2011 to December 31, 2013, an aggregate period of approximately 40 months, due to cancer.  On May 22, 2014, the Buffalo Education Center denied the appellant's claim, opining that the laws governing Chapter 35 benefits prevent granting an extension of a DEA recipient's delimiting date beyond the age of 31.  In this denial, the education officer further noted that the appellant's current delimiting date (July 19, 2014) already exceeded the appellant's 31st birthday.

The appellant's NOD, in pertinent part, mirrored her earlier contentions about cancer preventing her from attending school for many months.  In her October 2014 substantive appeal, the appellant reported that VA representatives had advised her that her DEA benefits could be extended beyond the current delimiting date for "extenuating circumstances, [to include] a 100 percent inability to attend school."  Furthermore, she described her on-going course of cancer treatment-surgical procedures; rounds of chemotherapy; and radiation therapy.  She emphasized that her illness made it impossible to obtain a degree by the delimiting date; and, moreover, urged VA to grant an extension of DEA benefits to "compensate and make up" for lost school time.

The Board is sympathetic to the appellant and her plight.  Nevertheless, to the extent that the appellant seeks equitable relief, this proposition must fail.  The 

Board is without authority to grant the appellant's claim for an extension of her delimiting date on an equitable basis.  The Board is bound to follow the specific provisions of law in this matter.  See 38 U.S.C. § 7104 (2017); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Therefore, the Board concludes that the appellant's claim to extend her DEA benefits under Chapter 35, Title 38, United States Code beyond the delimiting date of July 19, 2014, must be denied, as the Veteran's 31st birthday has passed.  See Sabonis v. Brown, 6 Vet. App. 426 (1994)(when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to an extension of the appellant's delimiting date beyond July 19, 2014, for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38 , United States Code, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


